DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 11) that Sun does not disclose a rendition report that “provides data about a recent updated playlist for a corresponding rendition to facilitate a quick tune-in to a near live point” as required in claim 1.  The examiner respectfully disagrees.  The contents of the playlist 114 in Sun Fig. 3B may reasonably be considered a “rendition report” providing “data about a recent updated playlist for a corresponding rendition.”  Para. [0042] states: “In the case of live content, the HTTP streamer 106 can update the playlist 114 with new segment identifiers 304 as more of the adaptive transport stream 110 is received in its memory buffer 402 and new switchable segments 204 are identified.”  The contents of playlist 114 is therefore a report that provides data about the “recent updated playlists” of each quality, or rendition, of the media.  This information enables quick tune-in to a near live point, as described at [0072]-[0073].  The examiner therefore respectfully maintains that Sun anticipates the invention as it is recited in claim 1.
Applicant’s amendment of claims 14 and 20 renders claims 14-20 allowable.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sun, US Pub No. 20160119657.

As to claim 1 Sun discloses a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method comprising: 
monitoring a bandwidth of a connection used for receiving a first rendition of a streaming media provided through an HTTP compliant protocol; determining whether to switch to a second rendition of the streaming media based on the monitored bandwidth ([0029] – network conditions (bandwidth) are monitored to determine whether to switch between bitrate renditions.  [0024], [0043] – content is provided by HLS); 
[0041]-[0042]; Fig. 3B – segment identifiers 304 are rendition reports that describe the most recent playlists of live content.  Rendition reports are provided for higher and lower bitrate renditions of the content.  [0072]-[0073] – tuning latency for a live stream is reduced); and 
requesting a first playlist for the second rendition in response to determining to switch to the second rendition ([0043] – rendition reports  are used to request the playlist of the corresponding segments).  

As to claim 2 Sun discloses that the recent updated playlist comprises a plurality of uniform resource identifiers (URIs) for the second rendition and wherein a last URI in the -81-plurality of URIs is a near live point relative to a live event that the data processing system can skip to facilitate the quick tune-in to the second rendition, and wherein a skip to the last URI avoids downloading media segments before the last URI ([0041] – rendition reports include URLs (a type of URI) for specific switchable segments.  [0043] – the latest segment is directly requested, therefore the last URI of the plurality of URIs is selected and downloaded, and prior segments are not accessed).  

As to claim 5 Sun discloses that the first playlist is requested in an HTTP compliant request ([0043], known in the art that HLS playlists are requested in HTTP requests) and the data processing system also requests a media segment in the second rendition based on data about the second rendition in a received rendition report that was requested and received ([0041]-[0042]; Fig. 3B).  

As to claim 6 Sun discloses that the recent updated playlist comprises URIs for only the most recent media segments, and wherein the data processing system selects the set of one or more rendition reports based on (1) a notification of available rendition reports from one or more server systems and (2) a change over time in the bandwidth of the -82-connection ([0029], [0040]-[0042]; Fig. 3B and its description – URIs of most recent segments are listed in a notification (304) of available renditions.  Selected rendition is based on network conditions); and wherein the set of one or more rendition reports are received after being requested by the data processing system which requests the set of rendition reports in response to determining to switch to the second rendition ([0039]-[0042]).  

As to claims 7-8 and 11-12 see rejection of claims 1-2 and 5-6, respectively.

As to claim 13 Sun discloses that the notification is provided in one or more playlists that contain URIs for media segments for the first rendition ([0029], [0040]-[0042]; Fig. 3B – playlist and segment identifiers 304 are notification of an available rendition report that is provided in playlist 114).  

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is the Sun reference, described above and in the previous Office action.  The prior art does not disclose “generating a set of one or more rendition reports about one or more corresponding renditions of the streaming media content, wherein each rendition report in the set of one or more rendition reports provides data about a recent updated playlist for a corresponding rendition to facilitate a quick tune-in to a near live point in the corresponding rendition; receiving a request for the recent updated playlist, wherein the request for the recent updated playlist accompanies a request for a first media segment in the recent updated playlist” as recited in claim 14, and similarly recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423